In an action to recover damages for breach of an employment contract, judgment dismissing complaint in accordance with the granting of a motion at the close of plaintiff’s case reversed on the law and a new trial granted, with costs to appellant to abide the event. The plaintiff testified that he was hired on March 21,1951, for a period of one year from that date, a contract which would not be within the purview of subdivision 1 of section 31 of the Personal Property Law. He testified that he started to work as of that time and this testimony is corroborated by the fact that he received a salary commencing March 21, 1951. A letter subsequently written might be construed as contradicting his testimony that he started to work on March 21st and that he actually started to work on March 26th. This was an ambiguity which would be for the jury to determine. (Glosson v. Thompson Pulp & Paper Co., 112 App. Div. 273; Sheingold v. Baer, 145 App. Div. 493, 494; Goldman v. Ackerman, 225 App. Div. 829.) But, in any event, the letter does not serve as a contradiction of the testimony of the plaintiff that the contract terminated one year from March 21,1951. In fact it is stated in the letter that the hiring was had on March 21, 1951. Proof adduced by plaintiff was sufficient to enable a jury to find that the contract was without the statute. In the light of the proof as to the status of one Chasin to the effect that he was the person actively in charge of the entire Hew York office of the defendant, the evidence is sufficient to show that he possessed authority to make the contract for a period of one year. (Cox v. Albany Brewing Co., 56 Hun 489.) Holán, P. J., Carswell, Wenzel, MaeCrate and Schmidt, JJ., concur.